DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-6 and 13-18 in the reply filed on May 25, 2022 is acknowledged.  
The Applicant further argues that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because claims 1-6 and 13-18 are drawn to a composition, while claims 7-9 and 11-12 are drawn to a method, and claim 10 is a product produced by the method.  Thus, the determination of patentability of Group A (claims 1-6 and 13-18), Group B (claims 7-9 and 11-12), and Group C (claim 10) would require searches in searching different classes/groups or electronic resources, or employing different search strategies or search queries; and the prior art applicable to one invention would not likely be applicable to another invention.  The above reasons support that a search of all the claims would impose serious burden on the examiner.
The Applicant further argues that “unity of invention does exist between Groups A - C because there is a technical relationship that involves the same special technical feature.”  However, Groups A to C lack unity of invention because even though the inventions of these groups require the technical feature of an aqueous solution suitable for surface treatment comprising a copper ion concentration of 20,000 to 50,000 ppm, a heterocyclic nitrogen compound at a concentration of 200 to 3000 ppm, and a halide ion at a concentration of 2000 to 70,000 ppm, this technical feature is not a special technical feature as it does not make a contribution over the prior art, see the rejection to claim 1 below for more details.  Because the shared technical feature is known in the art, restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.  Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as being obvious over Durante et al. (US20100252530).
Regarding claim 1, Durante discloses an aqueous solution suitable for surface treatment (paragraph 0002), for treating a surface of an alloy (paragraph 0005), the aqueous solution comprising: a copper compound at a copper ion concentration of 2000 ppm or more and 60000 ppm or less (CuSO4, 0.5 wt% to 15 wt%, paragraphs 0029-0030); a heterocyclic nitrogen compound at a concentration of 100 ppm or more and 50000 ppm or less (aminotetrazole, 0.01 wt% to 5 wt%, paragraph 0032); and a halide ion at a concentration of 100 ppm or more and 200000 ppm or less (0.01 wt% to 20 wt%, paragraphs 0026-0027).  The concentration ranges disclosed by Durante overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
 Regarding claim 2, Durante discloses wherein the heterocyclic nitrogen compound is an azole compound (aminotetrazole, paragraph 0032).
Regarding claim 3, Durante discloses wherein the azole compound comprises 5-aminotetrazole (aminotetrazole, paragraph 0032; 5-aminotetrazole is shown as an example of aminotetrazole in Table 1).
Regarding claim 4, Durante discloses wherein the copper compound comprises copper (II) sulfate (CuSO4, paragraph 0029).
Regarding claim 5, Durante discloses wherein the halide ion comprises a chloride ion (paragraph 0026).
Regarding claim 6, it is noted that it is drawn to a composition claim and the recitation in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 13, Durante discloses wherein the heterocyclic nitrogen compound comprises a pyrazole (paragraph 0032).
Regarding claim 14, Durante discloses wherein the heterocyclic nitrogen compound comprises 5-aminotetrazole (aminotetrazole, paragraph 0032; 5-aminotetrazole is shown as an example of aminotetrazole in Table 1).
Regarding claims 15-16, Durante discloses wherein the heterocyclic nitrogen compound comprises an imidazole (paragraph 0032).
Claims 1-3, 5-6 and 15-18 are rejected under 35 U.S.C. 103 as being obvious over Feng et al. (US20080041824).
Regarding claim 1, Feng discloses an aqueous solution suitable for surface treatment (abstract), for treating a surface of an alloy (paragraph 0043), the aqueous solution comprising: a copper compound at a copper ion concentration of 5300 ppm or more and 31000 ppm or less (cupric chloride, 10g/L to 60g/L, paragraph 0029); a heterocyclic nitrogen compound at a concentration of 500 ppm or more and 100000 ppm or less (0.05% to 10%, imidazole reads on a heterocyclic nitrogen compound, paragraphs 0031 and 0034); and a halide ion at a concentration of 4700 ppm or more and 28000 ppm or less (cupric chloride, 10g/L to 60g/L, paragraph 0029).  The concentration ranges disclosed by Feng overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
 Regarding claim 2, Feng discloses wherein the heterocyclic nitrogen compound is an azole compound (imidazole, paragraph 0031).
Regarding claim 3, Feng discloses wherein the azole compound comprises imidazole (paragraph 0031).
Regarding claim 5, Feng discloses wherein the halide ion comprises a bromide ion (cupric bromide, paragraph 0029).
Regarding claim 6, it is noted that it is drawn to a composition claim and the recitation in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claims 15-16, Feng discloses wherein the heterocyclic nitrogen compound comprises an imidazole (paragraph 0031).
Regarding claims 17-18, Feng discloses wherein the copper compound comprises copper (II) bromide (cupric bromide, paragraph 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713